Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is effective as of January 1, 2011,
by and between Entravision Communications Corporation, a Delaware corporation
(together with its successors and assigns permitted under the Agreement, the
“Company”), and Walter F. Ulloa (the “Executive”) with reference to the
following facts:

WHEREAS, the Company and the Executive previously entered into that certain
Employment Agreement effective as of August 1, 2005 (the “Prior Agreement”).

WHEREAS, the term of the Prior Agreement has expired.

WHEREAS, the Company and the Executive desire to enter into this Agreement to
provide for the Executive’s continued employment by the Company, upon the terms
and conditions set forth herein.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1. Employment. The Company hereby agrees to the Executive’s employment, and the
Executive hereby accepts such employment and agrees to perform his duties and
responsibilities in accordance with the terms and conditions hereinafter set
forth.

(a) Employment Term. The term of the Executive’s employment under this Agreement
shall commence as of January 1, 2011 (the “Effective Date”) and shall continue
until December 31, 2013, unless earlier terminated in accordance with Section 4
or Section 5 hereof. The period commencing as of the Effective Date and ending
on December 31, 2013, or such later date to which the term of the Executive’s
employment under the Agreement shall have been extended is hereinafter referred
to as the “Employment Term.”

(b) Duties and Responsibilities. The Executive shall serve as Chairman and Chief
Executive Officer of the Company. During the Employment Term, the Executive
shall perform all duties and accept all responsibilities incident to such
position or other appropriate duties as may be assigned to him by the Company’s
Board of Directors (the “Board”). Except to attend to those business interests
of the Executive set forth on Schedule A attached hereto and incorporated herein
by this reference, the Executive shall devote his full productive time and best
efforts to the performance of his duties and responsibilities under this
Section 1(b).

(c) Base Salary. For all of the services rendered by the Executive hereunder for
the first calendar year commencing on the Effective Date, the Company shall pay
the Executive an annual base salary (“Base Salary”) of Seven Hundred Sixty-Seven
Thousand Dollars ($767,000), payable in installments at such times as the
Company shall pay its other senior level executives (but in any event no less
often than monthly). The Executive’s Base Salary shall be reviewed at least
annually prior to each of the anniversaries of the Effective Date and, in the
discretion of the Compensation Committee (“Compensation Committee”) of the
Board, the Executive’s Base Salary may be increased. In reviewing increases in
the Executive’s Base Salary, the Compensation Committee shall consider factors
including, but not limited to, the market for executives with skills and
experience similar to those of the Executive, performance considerations, and
the nature and extent of salary increases given to other employees of the
Company during the prior year. In no event shall the Executive’s Base Salary be
decreased to an amount less than Seven Hundred Sixty-Seven Thousand Dollars
($767,000) per annum.

 

1



--------------------------------------------------------------------------------

(d) Annual Bonus. In addition to the Base Salary provided for in Section 1(c)
above, the Executive shall be eligible to receive an annual bonus (“Annual
Bonus”) pursuant to such factors, criteria or annual bonus plan(s) of the
Company as determined by the Compensation Committee from time to time. The
Executive’s annual target bonus under such plan(s) shall equal one-hundred
percent (100%) of his Base Salary. The Compensation Committee shall have the
discretion to determine, on either a prospective or retrospective basis, the
factors, criteria or annual bonus plan(s), including performance goals which
must be met, if any, for such Annual Bonus to be paid to the Executive for each
applicable year. The Annual Bonus will be paid in the year following the annual
performance period, as soon as practicable after the completion of the Company’s
year-end audited financial statements.

(e) Stock Options. The Executive shall be eligible for grants of stock options,
restricted stock and other equity incentives pursuant to the Entravision
Communications Corporation 2004 Equity Incentive Plan (or any successor plan
thereto) on the same terms applicable to the Company’s other executive officers.

(f) Automobile Allowance. During the Employment Term, the Executive shall be
entitled to receive a Two Thousand Dollars ($2,000) monthly automobile
allowance, payable monthly in advance, which shall include all costs attendant
to the use of the automobile, including, without limitation, liability and
property insurance coverage, costs of maintenance and fuel. Notwithstanding the
foregoing, the amount of the monthly automobile allowance shall be reviewed by
the Company annually.

(g) Benefit Coverages. During the Employment Term, the Company shall provide
medical and dental coverage for the Executive and the Executive’s dependents at
no cost to the Executive; provided that if the provision of any such coverage
under a fully-insured plan would subject the Company to an excise tax, then the
foregoing provision shall cease to apply. During such Employment Term, the
Executive shall also be entitled to participate in all employee pension and
welfare benefit plans and programs made available to the Company’s senior level
executives as a group or to its employees generally, as such plans or programs
may be in effect from time to time (the “Benefit Coverages”), including, without
limitation, pension, profit sharing, savings and other retirement plans or
programs, short-term and long- term disability and life insurance plans,
accidental death and dismemberment protection and travel accident insurance.
During such Employment Term, the Company will also use commercially reasonable
efforts to obtain and maintain, at the Company’s sole cost, (i) a life insurance
policy providing a $3,000,000 death benefit to the beneficiary(ies) designated
by the Executive under such policy, and (ii) a disability insurance policy or
policies that provide, in the aggregate, benefits to the Executive of $2,000,000
in the event the Executive becomes disabled (as defined under such policy). The
Company will use its commercially reasonable efforts to obtain a life insurance
policy pursuant to clause (i) and a disability insurance policy(ies) pursuant to
clause (ii) that are transferable to Executive upon his termination of
employment, and if such insurance is obtained, the Company shall take all steps
necessary to transfer such policy(ies) to the Executive, at his request, upon
his termination of employment, with all costs and premiums of such policy(ies)
to be paid solely by Executive following his termination of employment. The
Executive agrees to submit to a physical examination at any reasonable time
requested by the Company for the purpose of obtaining life insurance or
disability insurance with respect to the Executive; provided, however, that the
Company shall bear the entire cost of such examination.

 

2



--------------------------------------------------------------------------------

(h) Reimbursement of Expenses; Vacation; Residence. The Executive shall be
provided with full and prompt reimbursement of expenses related to his
employment by the Company (including mobile telephone usage) on a basis no less
favorable than that which may be authorized from time to time by the Board, in
its sole discretion, for senior level executives as a group, and entitled to the
vacation and holidays in accordance with, and subject to the limitations of, the
Company’s normal personnel policies; provided that the minimum vacation to be
provided to the Executive per year shall be four (4) weeks. The Executive
currently resides in the Los Angeles, California area, and the Company agrees
that he shall not be required to relocate his residence from that area without
his prior written consent (which may be withheld in his sole discretion), or
from any other area to which he may voluntarily move with the Company’s prior
written consent, during the Employment Term.

(i) Tax Withholding. The Company may withhold from any compensation or other
benefits payable under this Agreement all federal, state, city or other taxes as
shall be required pursuant to any law or governmental regulation or ruling.

2. Indemnification; Insurance. The Company shall indemnify the Executive to the
fullest extent allowed by applicable law pursuant to that certain
Indemnification Agreement dated as of August 1, 2000 by and between the Company
and the Executive, as the same may be amended from time to time. The Executive
shall be covered by the Company’s directors’ and officers’ liability insurance
policy, if any.

3. Proprietary Information; Non-Compete.

(a) Confidential Information. The Executive recognizes and acknowledges that by
reason of his employment by and service to the Company during and, if
applicable, after the Employment Term, he has had and will continue to have
access to certain confidential and proprietary information relating to the
Company’s business (“Confidential Information”). The Executive covenants that he
will not, unless expressly authorized in writing by the Company, at any time
during the course of his employment divulge or disclose any Confidential
Information to any person, firm or corporation except in connection with the
performance of his duties for the Company and in a manner consistent with the
Company’s policies regarding Confidential Information. The Executive also
covenants that at any time after the termination of such employment, directly or
indirectly, he will not divulge or disclose any Confidential Information to any
person, firm or corporation, unless such information is in the public domain
through no fault of the Executive or except when required to do so by law. All
written Confidential Information (including, without limitation, in any computer
or other electronic format) which comes into the Executive’s possession during
the course of his employment shall remain the property of the Company. Except as
required in the performance of the Executive’s duties for the Company, or unless
expressly authorized in writing by the Company, the Executive shall not remove
any written Confidential Information from the Company’s premises, except in
connection with the performance of his duties for the Company and in a manner
consistent with the Company’s policies regarding Confidential Information. Upon
termination of the Executive’s employment, the Executive agrees immediately to
return to the Company all written Confidential Information in his possession.

 

3



--------------------------------------------------------------------------------

(b) Non-Compete; Non-Solicitation. Except for those existing business activities
set forth on Schedule A attached hereto, the Executive shall not engage in,
independently or with others, any business activity of any type or description
that is in competition with the Company. Notwithstanding the foregoing, the
Executive may own securities of publicly traded or private companies competitive
with the business of the Company so long as such shares do not constitute five
percent (5%) or more of the outstanding securities of any such company. The
Executive further agrees that for as long as this Agreement remains in effect
and for a period of twelve (12) months after the termination of this Agreement
by the Company or by the Executive, in each case for any reason whatsoever or
for no reason whatsoever, the Executive will not induce or attempt to induce,
directly or indirectly, any person to leave his or her employment with the
Company.

4. Termination. The Employment Term shall terminate upon the occurrence of any
one of the following events:

(a) Disability. The Company may terminate the Employment Term if the Executive
is unable substantially to perform his duties and responsibilities hereunder to
the full extent required by the Company by reason of his illness, injury or
incapacity for six (6) consecutive months, or for more than six (6) months in
the aggregate during any period of twelve (12) calendar months. In the event of
such termination, the Company shall pay the Executive his Base Salary through
the date of such termination. In addition, the Executive shall be entitled to
the following: (i) a pro rata Annual Bonus for the year of termination paid at
the same time such bonus would have been paid had the Executive remained in
employment, but only if and to the extent the performance goal(s) for such bonus
are achieved; (ii) any other amounts earned, accrued or owing but not yet paid
under Section 1 above; (iii) continued participation for the remaining
Employment Term in those Benefit Coverages in which he was participating on the
date of termination which, by their terms, permit a former employee to
participate; and (iv) any other benefits in accordance with applicable plans and
programs of the Company, including but not limited to, benefits under the
disability insurance policy or policies maintained by the Company for the
Executive. In such event, the Company shall have no further liability or
obligation to the Executive for compensation under this Agreement except as
otherwise specifically provided in this Agreement. The Executive agrees, in the
event of a dispute under this Section 4(a), to submit to a physical examination
by a licensed physician selected by the Company. The Company agrees that the
Executive shall have the right to have his personal physician present at any
examination conducted by the physician selected by the Company.

(b) Death. The Employment Term shall terminate in the event of the Executive’s
death. In such event, the Company shall pay to the Executive’s executors, legal
representatives or administrators, as applicable, the Executive’s Base Salary
through the date of such termination. In addition, the Executive’s estate or
designated beneficiaries shall be entitled to: (i) any other benefits in
accordance with applicable plans and programs of the Company; and (ii) any death
benefit payable under the life insurance policy maintained by the Company for
the benefit of the Executive. The Company shall have no further liability or
obligation under this Agreement to the Executive’s executors, legal
representatives, administrators, heirs or assigns or any other person claiming
under or through him except as otherwise specifically provided in this
Agreement.

 

4



--------------------------------------------------------------------------------

(c) Termination by the Company With Cause. The Company may terminate the
Employment Term, at any time, for “Cause”, in which event all payments under
this Agreement shall cease, except for Base Salary to the extent already
accrued. For purposes of this Agreement, the Executive’s employment may be
terminated for “Cause” (i) immediately if the Executive is convicted of a felony
or (ii) following the determination by the Board (without the Executive’s
participation) that the Executive has engaged in intentional fraud, intentional
misconduct or intentional misappropriation of Company assets.

(d) Termination by the Company Without Cause. The Company may terminate the
Employment Term, at any time, without Cause. In the event the Executive is
terminated without Cause, subject to Section 8, the Executive shall be entitled
to receive:

(i) any amounts earned, accrued or owing but not yet paid pursuant to Section 1
above; and

(ii) a severance payment in an aggregate amount equal to two (2) times the sum
of (A) the Executive’s then-current Base Salary, plus (B) the average Annual
Bonus received by the Executive for the three (3) years preceding such
termination; and

(iii) a continuation of all Benefit Coverages for which the Executive is
eligible to participate as of the Termination Date in a fashion which is similar
to those which the Executive is receiving immediately prior to the Termination
Date for a period of two (2) years after such termination without Cause; and

(iv) notwithstanding any provision to the contrary in the Entravision
Communications Corporation 2004 Equity Incentive Plan (or any agreement entered
into thereunder or any successor stock compensation plan or agreement
thereunder), (A) immediate vesting of, and the lapse of all restrictions
applicable to, all unvested stock options and any other equity incentives that
vest solely based on the passage of time granted to the Executive and
outstanding immediately prior to the Termination Date; and (B) vesting of any
performance based equity incentives awarded to the Executive and outstanding
immediately prior to the Termination Date, such vesting to occur in accordance
with the terms of their applicable award agreements and plans determined as if
the Executive had not terminated employment with the Company.

Amounts payable and benefits to be received pursuant to subsections (i), (ii),
(iii), and (iv) of the preceding sentence will be collectively referred to
herein as the “Severance Package.”

Subject to Section 9, the amount payable under subsection (ii) shall be paid in
twelve (12) equal monthly installments, commencing with the first payroll date
that occurs coincident with or following the sixty-first (61st) day after the
Executive’s “separation from service” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”). Subject to Section 9,
each subsequent monthly installment shall thereafter be paid on a regularly
scheduled payroll date of the Company.

 

5



--------------------------------------------------------------------------------

(e) Constructive Termination Without Cause.

(i) Constructive Termination Without Cause shall mean a termination of the
Executive’s employment at his initiative following the occurrence, without the
Executive’s written consent, of one or more of the following events:

(A) a material reduction in the Executive’s then current Base Salary;

(B) a material diminution in the Executive’s duties, title, responsibilities,
authority as Chairman and Chief Executive Officer or the assignment to the
Executive of duties which are materially inconsistent with his duties or which
materially impair the Executive’s ability to function in his then current
position; and

(C) a requirement by the Company that the Executive move his residence from the
Los Angeles, California area, or from any other area to which he may have
voluntarily moved with the Company’s prior written consent.

(ii) In the event of a Constructive Termination Without Cause, subject to
Section 8, the Executive shall be entitled to receive the Severance Package as
if the Executive had been terminated by the Company without Cause under
Section 4(d).

(iii) The Executive’s employment may be terminated by the Executive by written
notice to the Company within ninety (90) days of the initial existence of the
event constituting a Constructive Termination Without Cause; provided, however,
that the Company shall be given a period of thirty (30) days from the date of
receipt of such notice to cure any such event, and if the Company cures such
event within such thirty (30) day period, the Executive shall be permitted to
revoke his notice of termination.

5. Payments Upon a Change in Control.

(a) Definitions. For all purposes of this Section 5, the following terms shall
have the meanings specified in this Section 5(a) unless the context clearly
otherwise requires:

(i) “Change in Control” means:

(A) a merger or acquisition in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the state
of the Company’s incorporation;

(B) a stockholder approved sale, transfer or other disposition of all or
substantially all of the assets of the Company;

(C) a transfer of all or substantially all of the Company’s assets pursuant to a
partnership or joint venture agreement or similar arrangement where the
Company’s resulting interest is less than fifty percent (50%);

(D) any reverse merger in which the Company is the surviving entity but in which
fifty percent (50%) or more of the Company’s outstanding voting stock is
transferred to holders different from those who held the stock immediately prior
to such merger;

(E) on or after the date hereof, a change in ownership of the Company through an
action or series of transactions, such that any person is or becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the securities of the combined
voting power of the Company’s outstanding securities; or

 

6



--------------------------------------------------------------------------------

(F) a majority of the members of the Board are replaced during any twelve
(12) month period by directors whose appointment or election is not endorsed by
a majority of the members of the Board prior to the date of such appointment of
election.

(ii) “Termination Date” shall mean the date of receipt of a Notice of
Termination of this Agreement or any later date specified therein.

(iii) “Termination of Employment” shall mean the termination by the Company of
the Executive’s actual employment relationship with the Company.

(iv) “Termination Upon a Change in Control” shall mean that upon or within two
(2) years after a Change in Control, there is a Constructive Termination Without
Cause, or there is any other Termination of Employment other than (i) as a
result of the Executive’s disability, as described in Section 4(a) above,
(ii) the Executive’s death, as described in Section 4(b) above, or (ii) with
Cause, as described in Section 4(c) above.

(b) Notice of Termination. Any Termination Upon a Change in Control shall be
communicated by a Notice of Termination to the other party hereto given in
accordance with Section 13 below. For purposes of this Agreement, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) briefly summarizes the facts and
circumstances deemed to provide a basis for a Termination of Employment and the
applicable provision hereof and (iii) if the Termination Date is other than the
date of receipt of such notice, specifies the Termination Date (which date shall
not be more than fifteen (15) days after the giving of such notice, except that
if the termination is a Constructive Termination Without Cause, the date shall
be thirty-one (31) days after the giving of such notice).

(c) Severance Compensation Upon Termination. In the event of the Executive’s
Termination Upon a Change in Control, subject to Section 8, the Executive shall
be entitled to receive the Severance Package, except that (i) the payment
provided in Section 4(d)(ii) shall be an aggregate amount equal to three
(3) times the sum of (A) the Executive’s then-current Base Salary, plus (B) the
average Annual Bonus received by the Executive for the three (3) years preceding
such termination; (ii) payment of the amount described in clause (i) shall be
made in a lump sum on the sixty-first (61st) day following the Executive’s
separation from service (within the meaning of Code Section 409A) from the
Company; and (iii) the provisions of Section 4(d)(iv) shall also apply to all
stock options and other equity incentives granted to the Executive after the
Effective Date. In such event, the Company shall have no further liability or
obligation to the Executive for compensation under this Agreement except as
otherwise specifically provided in this Agreement. A voluntary resignation by
the Executive shall not be deemed a breach of this Agreement and shall not
affect any rights of the Executive accrued through the date of such resignation.

6. Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in or rights under any
benefit, bonus, incentive or other plan or program provided by the Company or
any affiliate and for which the Executive may qualify; provided, however, that
if the Executive becomes entitled to the payments provided for in this
Agreement, the Executive hereby waives his right to receive payments under any
severance plan or similar program applicable to all employees of the Company.

 

7



--------------------------------------------------------------------------------

7. Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of the Executive’s employment to the extent
necessary to the intended preservation of such rights and obligations.

8. Release. Receipt of the Severance Package pursuant to Sections 4(d), 4(e) or
5(c) shall be in lieu of all other amounts payable by the Company to the
Executive and in settlement and complete release of all claims the Executive may
have against the Company other than those arising pursuant to payment of the
Severance Package. Notwithstanding any provision in this Agreement to the
contrary, the Company shall not have any obligation to pay any amount or provide
any benefit, as the case may be, under this Agreement pursuant to Sections 4(d),
4(e) or 5(c), unless the Executive executes, delivers to the Company, and does
not revoke (to the extent the Employee is allowed to do so), a general release
within sixty (60) days of the Executive’s termination of employment with the
Company, which shall set forth (i) a release of the Company and its affiliates,
in such form as the Company may reasonably request, of all claims against the
Company and its affiliates relating to the Executive’s employment and
termination thereof, and (ii) an agreement to continue to comply with and be
bound by, the provisions of Section 3 hereof.

9. Payments to Specified Employees. Notwithstanding any other Section of this
Agreement, if the Executive is a “specified employee” as defined in Code
Section 409A(a)(2)(b)(i) and Treasury Regulation Section 1.409A-1(i) at the time
of the Executive’s separation from service, payments or distributions of
property to the Executive provided under this Agreement, to the extent
considered amounts deferred under a non-qualified deferred compensation plan (as
defined in Code Section 409A), shall be deferred until the six (6) month
anniversary of such separation from service to the extent required in order to
comply with Code Section 409A and Treasury Regulation Section 1.409A-3(i)(2). If
any payments are required to be delayed pursuant to this Section 9, such
payments will be made as soon as practicable after the six (6) month anniversary
of the Executive’s separation from service without interest thereon.

10. Mitigation. There shall be no offset against amounts due the Executive under
this Agreement on account of any remuneration attributable to any subsequent
employment that he may obtain.

11. Change in Control Excise Tax.

(a) Notwithstanding anything to the contrary herein, if any portion of any
payment or benefit under this Agreement, or under any other agreement with the
Executive or plan of the Company or any affiliate (in the aggregate, “Total
Payments”) would constitute an “excess parachute payment” and would, but for
this Section 11(a), result in the imposition on the Executive of an excise tax
under Code Section 4999 (“Excise Tax”), then the Total Payments to be made to
the Executive shall either be (i) delivered in full, or (ii) delivered in such
amount so that no portion of such Total Payments would be subject to the Excise
Tax, whichever of the foregoing results in the receipt by the Executive of the
greatest benefit on an after-tax basis (taking into account the applicable
federal, state and local income taxes and the Excise Tax).

(b) Within forty (40) days following a separation of service that entitles or
may entitle the Executive to the Severance Package or notice by one party to the
other of its belief that there is a payment or benefit due the Executive that
will result in an excess parachute payment, the Executive and the Company, at
the Company’s expense, shall obtain the opinion

 

8



--------------------------------------------------------------------------------

(which need not be unqualified) of nationally recognized tax counsel (“National
Tax Counsel”) selected by the Company’s independent auditors and reasonably
acceptable to the Executive (which may be regular outside counsel to the
Company), which opinion sets forth (i) the amount of the Base Period Income (as
defined below), (ii) the amount and present value of the Total Payments,
(iii) the amount and present value of any excess parachute payments determined
without regard to any reduction of Total Payments pursuant to Section 11(a) and
(iv) the net after-tax proceeds to the Executive, taking into account the tax
imposed under Code Section 4999 if (x) the Total Payments were reduced in
accordance with Section 11(a) or (y) the Total Payments were not so reduced. The
opinion of National Tax Counsel shall be addressed to the Company and the
Executive and shall be binding upon the Company and the Executive. If such
National Tax Counsel opinion determines that Section 11(a)(ii) applies, then the
payments and benefits hereunder or any other payments or benefits determined by
such counsel to be includable in Total Payments shall be reduced or eliminated
so that under the bases of calculations set forth in such opinion there will be
no excess parachute payment. In such event, payments or benefits included in the
Total Payments shall be reduced or eliminated by applying the following
principles, in order: (1) the payment or benefit with the higher ratio of the
parachute payment value to present economic value (determined using reasonable
actuarial assumptions) shall be reduced or eliminated before a payment or
benefit with a lower ratio; (2) the payment or benefit with the later possible
payment date shall be reduced or eliminated before a payment or benefit with an
earlier payment date; and (3) cash payments shall be reduced prior to non-cash
benefits; provided that if the foregoing order of reduction or elimination would
violate Code Section 409A, then the reduction shall be made pro rata among the
payments or benefits to be received by the Executive (on the basis of the
relative present value of the parachute payments).

(c) For purposes of this Agreement: (A) the terms “excess parachute payment” and
“parachute payments” shall have the meanings assigned to them in Code
Section 280G and such “parachute payments” shall be valued as provided therein.
Present value for purposes of this Agreement shall be calculated in accordance
with Code Section 280G(d)(4); (B) the term “Base Period Income” means an amount
equal to the Executive’s “annualized includible compensation for the base
period” as defined in Code Section 280G(d)(1); (C) for purposes of the opinion
of National Tax Counsel, the value of any noncash benefits or any deferred
payment or benefit shall be determined by the Company’s independent auditors in
accordance with the principles of Code Sections 280G(d)(3) and (4), which
determination shall be evidenced in a certificate of such auditors addressed to
the Company and the Executive; and (D) Executive shall be deemed to pay federal
income tax and employment taxes at the highest marginal rate of federal income
and employment taxation, and state and local income taxes at the highest
marginal rate of taxation in the state or locality of Executive’s domicile
(determined in both cases in the calendar year in which the separation of
service occurs or notice described in Section 11(c) is given, whichever is
earlier), net of the maximum reduction in federal income taxes that may be
obtained from the deduction of such state and local taxes.

(d) If such National Tax Counsel so requests in connection with the opinion
required by this Section 11, the Executive and the Company shall obtain, at the
Company’s expense, and the National Tax Counsel may rely on, the advice of a
firm of recognized executive compensation consultants as to the reasonableness
of any item of compensation to be received by the Executive solely with respect
to its status under Code Section 280G.

 

9



--------------------------------------------------------------------------------

(e) This Section 11 shall be amended to comply with any amendment or successor
provision to Sections 280G or 4999 of the Code. If such provisions are repealed
without successor, then this Section 11 shall be cancelled without further
effect.

12. Arbitration; Expenses.

(a) In the event of any dispute under the provisions of this Agreement, other
than a dispute in which the sole relief sought is an equitable remedy such as an
injunction, the parties shall be required to have the dispute, controversy or
claim settled by arbitration in the City of Los Angeles, California in
accordance with the commercial arbitration rules then in effect of the American
Arbitration Association, before a panel of three arbitrators, two of whom shall
be selected by the Company and the Executive, respectively, and the third of
whom shall be selected by the other two arbitrators. Any award entered by the
arbitrators shall be final, binding and non-appealable and judgment may be
entered thereon by either party in accordance with applicable law in any court
of competent jurisdiction. This arbitration provision shall be specifically
enforceable. The fees of the American Arbitration Association and the
arbitrators and any expenses relating to the conduct of the arbitration
(including reasonable attorneys’ fees and expenses) shall be paid as determined
by the arbitrators.

(b) In the event of an arbitration or lawsuit by either party to enforce the
provisions of this Agreement following a Change in Control, if the Executive
prevails on any material issue which is the subject of such arbitration or
lawsuit, he shall be entitled to recover from the Company the reasonable costs,
expenses and attorneys’ fees he has incurred attributable to such issue.

13. Notices. Any notice required to be given hereunder shall be delivered
personally, shall be sent by first class mail, postage prepaid, return receipt
requested, by overnight courier, or by facsimile, to the respective parties at
the addresses given below, which addresses may be changed by the parties by
notice conforming to the requirements of this Agreement.

 

If to the Company:   

Entravision Communications Corporation

Attention: Philip C. Wilkinson

2425 Olympic Boulevard, Suite 6000 West

Santa Monica, California 90404

With a required copy to:   

Entravision Communications Corporation

Attention: General Counsel

2425 Olympic Boulevard, Suite 6000 West

Santa Monica, California 90404

If to the Executive:   

Walter F. Ulloa

15304 Sunset Boulevard, Suite 204

Pacific Palisades, California 90272

Any such notice deposited in the mail shall be conclusively deemed delivered to
and received by the addressee four (4) days after deposit in the mail, if all of
the foregoing conditions of notice shall have been satisfied. All facsimile
communications shall be deemed delivered and received on the date of the
facsimile, if (i) the transmittal form showing a successful transmittal is
retained by the sender, and (ii) the facsimile communication is followed by
mailing a copy thereof to the addressee of the facsimile in accordance with this
Section 13. Any communication sent by overnight courier shall be deemed
delivered on the earlier of proof of actual receipt or the first day upon which
the overnight courier will guarantee delivery.

 

10



--------------------------------------------------------------------------------

14. Contents of Agreement; Amendment and Assignment.

(a) This Agreement supersedes all prior agreements, including, without
limitation, the Prior Agreement, and sets forth the entire understanding between
the parties hereto with respect to the subject matter hereof and cannot be
changed, modified, extended or terminated except by a written agreement executed
by the parties hereto or their respective successors and legal representatives.

(b) All of the terms and provisions of this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective heirs, executors,
administrators, legal representatives, successors and assigns of the parties
hereto, except that the duties and responsibilities of the Executive hereunder
are of a personal nature and shall not be assignable or delegable in whole or in
part by the Executive. To the extent that Executive was eligible to receive any
amounts in respect of Base Salary, Annual Bonus or other compensation under the
Prior Agreement that were not received by Executive, Executive hereby waives the
right to receive any such amounts and releases the Company from any obligation
to pay any such amounts.

15. Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement which can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision or application in any other
jurisdiction. If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.

16. Remedies Cumulative; No Waiver. No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given hereunder or now or hereafter existing at law or in equity. No delay or
omission by a party in exercising any right, remedy or power hereunder or
existing at law or in equity shall be construed as a waiver thereof, and any
such right, remedy or power may be exercised by such party from time to time and
as often as may be deemed expedient or necessary by such party in its sole
discretion.

17. Beneficiaries; References. The Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable hereunder following
the Executive’s death by giving the Company written notice thereof. In the event
of the Executive’s death or a judicial determination of his incompetence,
reference in this Agreement to the Executive shall be deemed, where appropriate,
to refer to his beneficiary, estate or other legal representative.

18. Compliance with Section 409A of the Code. For purposes of applying the
provisions of Section 409A of the Code to this Agreement, each separately
identified amount to which the Executive is entitled under this Agreement shall
be treated as a separate payment. In addition, to the extent permissible under
Section 409A of the Code, any series of installment

 

11



--------------------------------------------------------------------------------

payments under this Agreement shall be treated as a right to a series of
separate payments. Whenever a payment under this Agreement specifies a payment
period with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company.

19. Recoupment. Notwithstanding anything in this Agreement to the contrary, all
incentive compensation payments to the Executive hereunder are subject to
recoupment by the Company pursuant to the recoupment policy approved by the
Board, as it may be amended from time to time or as otherwise may be required by
law from time to time hereafter.

20. Captions. All section headings and captions used in this Agreement are for
convenience only and shall in no way define, limit, extend or interpret the
scope of this Agreement or any particular section hereof.

21. Executed Counterparts. This Agreement may be executed in one or more
counterparts, all of which when fully-executed and delivered by all parties
hereto and taken together shall constitute a single agreement, binding against
each of the parties. To the maximum extent permitted by law or by any applicable
governmental authority, any document may be signed and transmitted by facsimile
with the same validity as if it were an ink-signed document. Each signatory
below represents and warrants by his signature that he is duly authorized (on
behalf of the respective entity for which such signatory has acted) to execute
and deliver this instrument and any other document related to this transaction,
thereby fully binding each such respective entity.

22. Governing Law. This Agreement shall be governed by and interpreted under the
laws of the State of California without giving effect to any conflict of laws
provisions.

[Remainder of Page Left Intentionally Blank]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.

 

“Company”    

ENTRAVISION COMMUNICATIONS CORPORATION,

a Delaware corporation

    By:  

    /s/ Philip C. Wilkinson

          Philip C. Wilkinson           President and Chief Operating Officer
“Executive”    

            /s/ Walter F. Ulloa

    Walter F. Ulloa

[Signature Page to Employment Agreement]

 

13